Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 1 of 26 PageID #: 355




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  SHIV PATEL, JAMIE POSNER, and BRIAN
  GALLAGHER, on behalf of themselves and other
  individuals similarly situated,                              Case No. 20-cv-2114-LDH-CLP

                                       Plaintiffs,             CONSOLIDATED
                                                               CLASS ACTION COMPLAINT
                 against

                                                               JURY TRIAL DEMANDED
  ST. JOHN’S UNIVERSITY,

                                        Defendant.




        Named Plaintiffs SHIV PATEL, JAMIE POSNER, and BRIAN GALLAGHER

 (hereinafter “Plaintiffs”), individually and on behalf of all others similarly situated, by their

 attorneys, bring this class action against Defendant, ST. JOHN’S UNIVERSITY (“Defendant”),

 alleging the following upon information and belief, except for those allegations pertaining to

 Plaintiffs, which are based on personal knowledge.

                                  NATURE OF THE ACTION

        1.      This class action is brought on behalf of Named Plaintiffs SHIV PATEL, JAMIE

 POSNER, BRIAN GALLAGHER and those similarly situated who paid tuition and fees for the

 Spring 2020 semester, Summer 2020 semester, or any future semester at St. John’s University

 (“STJ” or “University”) affected by the Novel Coronavirus Disease 2019 (“COVID-19”), and who

 had their class(es) moved to online learning.

        2.      As a result of Defendant’s response to COVID-19, Plaintiffs and members of the

 Class did not receive the in-person benefits and services for which they reasonably expected and

                                                     1
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 2 of 26 PageID #: 356




 bargained for in exchange for tuition and various fees paid, including but not limited to the

 University General Fee, Student Government Fee, and the University Technology Fee

 (“Mandatory Fees”).

        3.      Plaintiffs and Defendant entered into a contract whereby Plaintiffs would provide

 payment in the form of tuition and Mandatory Fees and Defendant would provide in-person

 educational services, experiences, opportunities, and other related services.

        4.      The Spring 2020 semester was scheduled to run from approximately January 22,

 2020 through May 13, 2020. However, the last in-person classes were held on or around

 February 28, 2020, as the university closed for spring break from March 2 through March 7, 2020,

 and students never returned to campus following spring break.

        5.      On or about March 11, 2020, Defendant announced that students would be required

 to move out of their residence halls (absent a waiver) and that the deadline to do so would be

 March 14, 2020.1 On March 14, 2020, Defendant began to close all on campus student facilities

 such as libraries and other buildings and non-essential offices.2 On March 18, 2020, Defendant

 announced that all classes would be online for the remainder of the semester, in addition to a

 suspension of all events.3

        6.      Based on these closures, Defendant failed to uphold its end of the contract to

 provide in-person and on-campus educational services, opportunities, and experiences.

        7.      Despite Defendant’s failure to provide the services and experiences as bargained

 for, Defendant has not offered any refund of the tuition and Mandatory Fees that Plaintiffs and the



 1
   A Letter from the Division of Student Affairs (Mar. 14, 2020), https://us3.campaign-
 archive.com/?u=b446252c72a0fb9c974661882&id=b9e4c84566.
 2
   Id.
 3
   A Letter from the Division of Student Affairs (Mar. 18, 2020), https://mailchi.mp/stjohns/recommended-
 health-actions.

                                                    2
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 3 of 26 PageID #: 357




 Class had paid.

         8.      In short, Plaintiffs and the members of the Class have paid for tuition for a first-rate

 education and an on-campus, in-person educational experiences, with all the appurtenant benefits

 offered by a first-rate university.

         9.      However, instead, Plaintiffs were provided with a materially different alternative,

 which constitutes a breach of the contracts entered into by Plaintiffs with STJ.

         10.     As to the Mandatory Fees, Plaintiffs and the Class have paid fees for services and

 facilities which are simply not provided. For example, STJ assesses the University General Fee,

 which is “assessed to all registered students per semester regardless of modality [and] includes but

 is not limited to the use of athletic facilities, the Counseling Center, Health Services, Library,

 Career Center, Transcripts and Registration.4 Additionally, STJ charged a Student Government

 Fee, and a University Technology Fee.

         11.     Defendant represented that these fees were charged in connection with various

 services and events.

                   •    The University states that the University General Fee provides students “use

                        of athletic facilities, the Counseling Center, Health Services, Library, Career

                        Center, Transcripts, and Registration.”5

                   •    The University states that the Student Government Activity Fee “goes to

                        student organizations in accordance with procedures set by the Student

                        Government.”6 The Student Government (“SGI”) “is responsible for the

                        coordination and regulation of the undergraduate student activities and


 4
   See https://www.stjohns.edu/admission/tuition-and-financial-aid/tuition/university-fees (last accessed
 Aug. 12, 2020).
 5
   Id.
 6
   Id.

                                                      3
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 4 of 26 PageID #: 358




                      organizations on campus. SGI allocates funds from the Student Activity Fee

                      to    student   organizations,     SGI    committees,      college    representative

                      programming, and student development projects as well as to community

                      building, service-focused, and social activities.”7 For example, SGI allocates

                      Student Activity funds to the “School Spirit” committee. This committee

                      coordinates staple events to the St. John’s mission (i.e. Winter Carnival) and

                      work to create and program new ones.8

                  • The University states that the University Technology Fee provides students

                      the “use and maintenance of the technology infrastructure, including wireless

                      networking, general classroom technology, online content and specialized

                      technology in lab spaces. The fee will also help fund new innovative teaching

                      spaces and continue to infuse technology into learning spaces, exposing all

                      registered students to the latest technology.”9

         12.     This failure also constitutes a breach of the contracts entered into by Plaintiffs with

 STJ.

         13.     Plaintiffs seeks, for themselves and Class members, the STJ’s disgorgement and

 return of the pro-rated portion of its tuition and Mandatory Fees, proportionate to the amount of

 time in the respective semesters when the STJ closed and switched to online only learning.

         14.     Plaintiffs seek for themselves and Class members protections including injunctive

 and declaratory relief protecting Class Members for paying the full cost of tuition and Mandatory




 7
   Student Government, Inc., https://www.stjohns.edu/life-st-johns/new-york-city-your-campus/queens-
 campus-life/student-government-inc
 8
   Student Government, Inc.: Committees, https://www.sjusgi.com/services.
 9
   University Fees, https://www.stjohns.edu/admission/tuition-and-financial-aid/tuition/university-fees.

                                                     4
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 5 of 26 PageID #: 359




 Fees during the pendency of the pandemic in light of the educational services, opportunities, and

 experiences Defendants can actually safely provide.

                                                FACTS

        15.     Plaintiffs and Class Members are individuals agreed to pay tuition and Mandatory

 Fees for the Spring 2020 semester, Summer 2020 semester, and/or any future semester to STJ

 affected by COVID-19.

        16.     Defendant accepted Plaintiffs’ and Class Members’ payments in exchange for in-

 person and on-campus educational services, experiences, and opportunities as detailed in

 Defendant’s documents10 as they were generated through the application process, the admission

 process, the enrollment, the registration process, and payment process, such as acceptance

 materials, application materials, course registration materials, marketing, advertisements, and

 other public representations.

        17.     Students like Plaintiffs applied to, accepted admission at, and enrolled at St. John’s

 based on the on-campus and in-person services that the University promotes, markets, and

 promises at part of the educational services that Defendant provides.

        18.     Based on the academic schedule, the Spring 2020 semester at STJ commenced on

 or around January 22, 2020 and was scheduled to conclude on or around May 13, 2020. The

 Summer 2020 semester at STJ was scheduled to commence on or around May 18, 2020 and was

 scheduled to conclude on or around August 19, 2020.

        19.     STJ generally charges tuition and Mandatory Fees on a per credit hour basis, which

 varies depending on residential status and campus location, and differs for undergraduate and


 10
   Documents were provided to the Named Plaintiffs reflecting the nature of the relationship, but many of
 those documents are no longer in their possession, custody, or control – and are believed to be in the
 possession of St. John’s.


                                                    5
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 6 of 26 PageID #: 360




 graduate students, depending on the program.

        20.     Plaintiffs and members of the Class paid tuition and Mandatory Fees for in-person

 educational services, experiences, opportunities, and other related collegiate services for the entire

 semester.

        21.     Accordingly, when students pay tuition in exchange for enrollment in the on-

 campus program, such students expect to receive, and Defendant promised to provide, benefits

 and services above and beyond basic academic instruction, which include but are not limited to:

                •    Face-to-face interaction with professors, mentors, and peers;

                •    Access to facilities such as computer labs, study rooms, laboratories, libraries,

                     etc.;

                •    Student governance and student unions;

                •    Extra-curricular activities, groups, intramurals, etc.;

                •    Student art, cultures, and other activities;

                •    Exposure to community members of diverse backgrounds, cultures, and schools

                     of thought;

                •    Social development and independence;

                •    Hands-on learning and experimentation; and

                •    Networking and mentorship opportunities.

        22.     Defendant’s connection to the City of New York is acknowledged in the University

 Mission Statement, which states “As a metropolitan university, we benefit from New York City’s

 cultural diversity, its intellectual and artistic resources, and its unique professional educational

 opportunities.”11


 11
   Mission Statement of St. John’s University, New York, https://www.stjohns.edu/about/history-and-
 facts/our-mission.

                                                    6
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 7 of 26 PageID #: 361




         23.     Defendant’s website and recruitment brochures are the primary means through

 which Defendant targets prospective new students and attempts to influence such students to apply

 for enrollment at its University as opposed to other institutions of higher learning.

         24.     Through these publications, Defendant markets to and enrolls students in two

 separate and distinct products.

         25.     Defendant specifically markets certain classes and degree programs as being

 offered on a fully online basis.

         26.     Indeed, Defendant dedicates an entire section of its website to these programs,

 which can be accessed at https://online.stjohns.edu.

         27.     Conversely, Defendant’s publications with respect to non-online classes are full of

 references to the on-campus experience, including numerous references to student activities;

 campus amenities; class size and student/teacher ratios; campus diversity, campus location, and

 the like.

         28.     When     visitors   enter   the   home        page   on   Defendant’s   main   website

 (www.stjohns.edu) they are greeted with a nearly full screen image of a New York City campus.

         29.     Prospective students are directed to a link accompanying the image that states:

 “Stay Close. Stand Out. St. John’s University has three beautiful campuses in the New York

 metropolitan area, so you can shine – without being far from home.”12

         30.     On this “Stand Out” page, prospective students are welcomed with a recruitment

 video captioned “A Place to Call Your Own.”13

         31.     Quoting this video, “…[A]bove all, St. John’s gives you a place to call your own.”14



 12
    Stay Close. Stand Out, https://www.stjohns.edu/standout.
 13
    Id.
 14
    Id.

                                                    7
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 8 of 26 PageID #: 362




         32.     The narration is transposed over dramatic music and visual depictions of campus

 buildings, campus activities, and three New York City locations of Queens, Manhattan, and Staten

 Island.15

         33.     Below the video, that University represents: “Our students learn with the latest

 technology in state-of-the-art facilities that feature new lab spaces, updated classrooms, and

 more.”16

         34.     Just below that representation, Defendant quotes a testimonial of Julia Mulroy, St.

 Anthony’s High School Class of 2020, St. John’s Class of 2024, which states, “My first time seeing

 the campus I immediately fell in love. I am eager to make new friends at St. John’s.”17

         35.     On Defendant’s “Life at St. John’s” page, Defendant advertises, “With more than

 180 clubs and organizations, intramural sports, and an active Greek life, there is always something

 to do on campus.”18

         36.     Further down on this page prospective students read, “The Best of Everything:

 There is nothing like being on campus in dynamic New York City. Feel the energy of our student

 clubs and events, and Division I, NCAA athletics-and then take in the surrounding galleries,

 libraries, museums, plays, restaurants, and shopping”19

         37.     Below that, prospective students further read, “Campus Life, Big City Edge: When

 you step on St. John’s campus, you will not believe you are in the middle of New York City. Our

 Queens campus features nearly 100 acres of broad lawns and stately oak trees, timeless

 architecture, and modern residence halls-all just a short ride from Manhattan. The Staten Island



 15
    Id.
 16
    Stay Close. Stand Out, https://www.stjohns.edu/standout.
 17
    Id.
 18
    Life at St. John’s, https://www.stjohns.edu/life-st-johns.
 19
    Id.

                                                      8
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 9 of 26 PageID #: 363




 campus offers a small college vibe with all the resources of a major university. Explore what we

 have to offer.”20

        38.     In answering frequently asked questions, Defendant goes on to state:

                •    Both the library and Sullivan Computer Lab are open 24 hours.21

                •    The state-of-the-art fitness center is located in Carnesecca Arena. In addition

                     to having stairmasters, treadmills, dumbbells, ellipticals, life fitness pin loaded

                     machines, and plate loaded free weights, the fitness center also offers a wide variety of

                     free fitness classes. Students also have access to an indoor and outdoor basketball

                     court, tennis courts, soccer field, and outdoor track.22


                •    The Queens campus of St. John’s University recently opened the D’Angelo

                     Center, our 127,000 square foot luxury student life center. Boasting fourteen

                     smart classrooms, state-of-the-art computer labs, a food court, our “campus

                     living room,” and the cheapest Starbucks in New York City, this student center

                     will be enjoyed by students for generations to come.23

                •    The Campus Center at Staten Island features offices of Campus Ministry and

                     Student Life along with a cafeteria, game room, student organization offices

                     and a gymnasium.24

                •    The strikingly modern Manhattan campus contains plenty of meeting and

                     classroom space along with fitness and computer lab facilities, state-of-the-art

                     classrooms and an extensive library.



 20
    Id.
 21
    FAQs, https://www.stjohns.edu/admission/undergraduate-admission/faqs.
 22
    FAQs, https://www.stjohns.edu/admission/undergraduate-admission/faqs.
 23
    Id.
 24
    Id.

                                                      9
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 10 of 26 PageID #: 364




                  •   Students are not able to apply to both campuses at this time and will need to

                      select a campus when completing the undergraduate application for admission.

                      If you would like to switch campuses after you submit your application, simply

                      email us admhelp@stjohns.edu with your name, date of birth, and the campus

                      you would like to attend.25

            39.   Upon information and belief, there were no references or disclaimers in any of

  Defendant’s websites, circulars, bulletins, publications, brochures, or other advertisements prior

  to January 28, 2020, that even referenced the possibility of in-person classes being changed to fully

  online classes at Defendant’s discretion or for any other reason whatsoever after the start of a given

  term.26

            40.   In fact, it is clear that, prior to the COVID-19 interruption, Defendant had no plans

  whatsoever to offer its in-person classes via an online delivery method, and based on past

  performance Plaintiffs and the Class had no reason to expect such methods.

            41.   Those prospective students who are interested in enrolling at the University after

  consuming the marketing materials described above are invited to complete applications, and some

  are selected for and offered admission.

            42.   In the Acceptance letter sent to Plaintiffs and the Class Defendant promised hands-

  on experience and the St. John’s community, stating “You will learn from top-ranked faculty, form

  life-long friendships, and have the opportunity for hands-on experiences that include internships

  and research in New York City and beyond. Whether cheering in the Red Zone at Madison Square




  25
    Id.
  26
    St. John’s University New York Academic Calendar 2019-2020,
  https://www.stjohns.edu/sites/default/files/uploads/2019-
  2020Academic%20Calendar%20Faculty%20Format.xls.pdf.

                                                    10
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 11 of 26 PageID #: 365




  Garden, helping the underserved, or studying at our Rome and Paris locations, you will be part of

  the St. John’s legacy of community, school spirit, and dedication to improving the world.”

         43.     Additionally, when a student is offered admission to the University, that student

  receives a number of further communications and has a number of additional interactions with

  Defendant.

         44.     Accepted students are directed toward the “Accepted Student Day Virtual Videos,”

  which begins with a video entitled “Welcome Home, Future Johnnies.”27

         45.     The video states “[S]tudents are able to exclusively access the Financial

  Information Lab with an up-to-the-second stock market ticker enabling our students to learn about

  financial markets and business environments.”28

         46.     The video further states, “For budding entrepreneurs, they can take advantage of

  our incubator, which is in a space adjacent to the Financial Markets Lab, and develop their ideas.”29

         47.     The video further states, “ . . . [W]ith our New York City location, students are able

  to secure some of the top internships with many of the top business firms in the world.”30

         48.     The video further states, “We are proud to offer (emphasis added) state-of-the-art

  labs for computer science and homeland security.”31

         49.     The video further states that students also have access to “ . . . [O]ur brand new

  technology commons with access to virtual reality areas, e-sport stations, apple multi-media

  stations, 3-d printing and so much more.”32


  27
     Accepted Student Day Virtual Videos, https://www.stjohns.edu/admission/undergraduate-
  admission/accepted-students/welcome-future-johnnies/accepted-student-day-virtual-videos.
  28
     Id.
  29
     Id.
  30
     Accepted Student Day Virtual Videos, https://www.stjohns.edu/admission/undergraduate-
  admission/accepted-students/welcome-future-johnnies/accepted-student-day-virtual-videos.
  31
     Id.
  32
     Id.

                                                   11
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 12 of 26 PageID #: 366




          50.     The video further states, “Communication majors are afforded the opportunity to

  take classes in our brand new media arts and design, or better known as the “M.A.D.” lab.”33

          51.     The video further states, “ . . . [T]his includes apple stations with Syntac digitizers,

  as well as multimedia software for media editing and authoring and more.”34

          52.     The video further states, “Students taking classes in the fine arts and mass

  communications fields can look forward to learning in our newest innovative classroom on

  campus.”35

          53.     The video further states in reference to their pharmacy program: “Students are

  guaranteed their seat for the entire six years. They have access to state-of-the-art laboratories to

  refine their pharmacy skills, and prior to their experiential learning, they can utilize the pharmacy

  lab right on campus for practicing all the necessary skills for that year.”36

          54.     The video further states in reference to their educational program: “We prepare our

  students to be classroom ready by giving them the opportunity to experience a classroom setting

  during their freshman year.”37

          55.     Another recruitment video states, “ . . . [W]hat I’ll miss most about this place . . . is

  the people . . . these people have traveled from across the country and around the globe to learn

  and live at St. John’s.”38




  33
     Id.
  34
     Id.
  35
     Id.
  36
     Id.
  37
     Accepted Student Day Virtual Videos, https://www.stjohns.edu/admission/undergraduate-
  admission/accepted-students/welcome-future-johnnies/accepted-student-day-virtual-videos.
  38
     Student Speech, https://www.stjohns.edu/admission/undergraduate-admission/accepted-
  students/welcome-future-johnnies/accepted-student-day-virtual-videos.

                                                     12
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 13 of 26 PageID #: 367




         56.     The same video continues to say, “Others travel on multiples trains or buses to get

  here, because it is here in our inclusive environment that they feel like they belong . . . we have

  found a home at St. John’s.”39

         57.     A drone video on the same virtual videos page that tours Defendant’s Queen’s

  campus states students can come to the St. Thomas More Church, “ . . . [E]veryday at 8:00am or

  12:15pm to enjoy mass.”40

         58.     The “Accepted Student Day Virtual Videos” page contains multiple other videos

  such as: “Learning with the Latest Technology” which shows all of the lab spaces students at St.

  John’s University are allowed to use, as well as videos entitled “Good Eats”, “Fine Arts at St.

  Johns”, “Art on Campus” as well as videos for their Rome Campus, Paris Location, and Ireland

  location.41

         59.     The Limerick, Ireland video states “St. John’s and Mary Immaculate students learn

  together in a campus setting.”42

         60.     On or around March 9, 2020, STJ announced that because of COVID-19 it would

  suspend all in-person classes until March 27, 2020, and then on March 16, 2020, announced it

  would do so for the remainder of the Spring Semester 2020, and that all learning would transition

  to online.




  39
     Id.
  40
     Droning Around, https://www.stjohns.edu/admission/undergraduate-admission/accepted-
  students/welcome-future-johnnies/accepted-student-day-virtual-videos.
  41
     Accepted Student Day Virtual Videos, https://www.stjohns.edu/admission/undergraduate-
  admission/accepted-students/welcome-future-johnnies/accepted-student-day-virtual-videos.
  42
     Limerick, Ireland, https://www.stjohns.edu/admission/undergraduate-admission/accepted-
  students/welcome-future-johnnies/accepted-student-day-virtual-videos.

                                                    13
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 14 of 26 PageID #: 368




         61.     Defendant was unable to provide in-person educational experiences, services, and

  opportunities that Plaintiffs reasonably expected, and Defendant promised for over 50% of the

  Spring 2020 semester.

         62.     Students, like Plaintiffs, have been deprived of the opportunity for collaborative

  learning and in-person dialogue, feedback, and critique.

         63.     Students, like Plaintiffs, were denied access to facilities, such as libraries,

  laboratories, computer labs, recitations, and study rooms, are integral to STJ’s educational services

  for which Plaintiffs paid a premium.

         64.     Students, like Plaintiffs, were denied access to activities offered by campus life

  fosters intellectual and academic development and independence, and networking for future

  careers.

         65.     As a result of Defendant’s closure, Defendant has not complied with its obligation

  to provide in-person educational services along with other experiences, opportunities, and services

  Plaintiffs and the Class reasonably expected and paid for.

         66.     Plaintiffs and the Class did not enter into an agreement with Defendant for online

  education, but rather sought to receive in-person education from Defendant’s institution.

         67.     Therefore, Plaintiffs and Class Members are entitled to a pro-rata refund of the

  tuition and Mandatory Fees they paid to Defendant for in-person educational services as well as

  other marketed collegiate experiences and services that were not provided because STJ

  transitioned to online-only learning, and the services and experiences for which the fees were

  intended to pay were not provided.




                                                   14
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 15 of 26 PageID #: 369




                                    JURISDICTION AND VENUE

          68.     This Court has jurisdiction over the action pursuant to 28 U.S.C. § 1332(d)(2)(A),

  as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

  as defined below, is a citizen of a different state than Defendant, there are more than 100 members

  of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of interest

  and costs.

          69.     This court has personal jurisdiction over Defendant because Defendant maintains

  its principal place of business in this District.

          70.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

  resides within this district.

                                                 PARTIES

          71.     Plaintiff SHIV PATEL is an undergraduate student at STJ and is a resident of

  Nassau County, New York. Plaintiff was enrolled as an undergraduate student at STJ’s Tobin

  College of Business during the Spring 2020 semester. Plaintiff has not received a refund and/or

  discount of tuition and Mandatory Fees paid to Defendant, despite the fact that STJ has been shut

  down since on or about March 9, 2020.

          72.     Plaintiff JAMIE POSNER was a graduate student at STJ and is a resident of Nassau

  County, New York. Plaintiff was enrolled as a graduate student at STJ’s School of Education

  during the Spring 2020 semester. Plaintiff has not received a refund and/or discount of tuition and

  Mandatory Fees paid to Defendant, despite the fact that STJ has been shut down since on or about

  March 9, 2020.




                                                      15
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 16 of 26 PageID #: 370




         73.       Plaintiff, BRIAN GALLAGHER, is an individual and a resident and citizen of the

  state of New York, and was a student enrolled at St. John’s University during the Spring 2020

  semester.

         74.       Defendant St. John’s University is a private university whose principal place of

  business is located at 8000 Utopia Parkway, Jamaica, New York 11439.

         75.       Upon information and belief, Defendant has an estimated endowment of

  approximately $748.9 Million and more than 16,000 enrolled students during the 2019-2020

  academic year.

         76.       Moreover, upon information and belief, Defendant was allocated more than $12.19

  million of federal stimulus under the CARES Act. The CARES Act directs that institutions must

  use at least half of the funds they receive to provide emergency financial aid grants to students for

  expenses related to the disruption of campus operations due to COVID-19.

                                        CLASS ALLEGATIONS

         77.       Plaintiffs bring this matter on behalf of themselves and those similarly situated. As

  detailed in this Complaint, Defendant failed to provide the in-person education services the

  Plaintiffs and Class paid tuition and Mandatory Fees to receive during the Spring Semester 2020,

  Summer 2020 semester, with the possibility of future semesters.

         78.       Plaintiffs and the Class were impacted by and damaged by this misconduct.

         79.       Accordingly, this action is ideally situated for class-wide resolution.

         80.       The Class is defined as all individuals who paid tuition and Mandatory Fees to

  attend STJ to receive in-person educational services, experiences, and opportunities during the

  Spring Semester 2020, Summer 2020 semester, or any future semester, but had their class(es)

  moved to online learning. (“Class”).



                                                    16
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 17 of 26 PageID #: 371




         81.     The Class is properly brought and should be maintained as a class action under

  FRCP 23 satisfying the class action prerequisites of numerosity, commonality, typicality, and

  adequacy because:

         82.     Numerosity: Class Members are so numerous that joinder of all members is

  impracticable. Based on enrollment reports, Plaintiffs believe that there are over 8,000 Class

  Members described above who have been damaged by Defendant’s breach of contract.

         83.     Commonality: The questions of law and fact common to the Class Members which

  predominate over any questions which may affect individual Class Members include, but are not

  limited to:

                  a. Whether Defendant accepted money from Plaintiffs and Class Members
                     in exchange for a promise to provide services;
                  b. Whether Defendant provided those services as bargained for;
                  c. Whether Plaintiffs and the Class Members are entitled to a pro-rata portion
                     of the tuition and fees paid for services that were not provided.;
                  d. Whether Defendant was unjustly enriched;
                  e. Whether Defendant converted money from the Plaintiffs and Class
                     Members.

         84.     Typicality: Plaintiffs are each a member of the Class. Plaintiffs’ claims are typical

  of the claims of each Class Member in that every member of the Class was subject to Defendant’s

  breach of contract, unjust enrichment and conversion. Plaintiffs are entitled to relief under the

  same causes of action as the other Class Members.

         85.     Adequacy: Plaintiffs are each an adequate Class representative because their

  interests do not conflict with the interests of the Class Members they seek to represent; their claims

  are common to all members of the Class and they have a strong interest in vindicating their rights;

  they have retained counsel competent and experienced in complex class action litigation and they

  intend to vigorously prosecute this action. Plaintiffs have no interests which conflict with those of

  the Class. The Class Members’ interests will be fairly and adequately protected by Plaintiffs and


                                                   17
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 18 of 26 PageID #: 372




  their counsel. Defendant has acted in a manner generally applicable to the Class, making relief

  appropriate with respect to Plaintiffs and the Class Members. The prosecution of separate actions

  by individual Class Members would create a risk of inconsistent and varying adjudications.

         86.     The Class is properly brought and should be maintained as a class action under

  FRCP 23 because a class action is superior to traditional litigation of this controversy. Common

  issues of law and fact predominate over any other questions affecting only individual members of

  the Class. The Class issues fully predominate over any individual issue because no inquiry into

  individual conduct is necessary; all that is required is a narrow focus on Defendant’s deceptive and

  misleading practices.

         87.      In addition, this Class is superior to other methods for fair and efficient

  adjudication of this controversy because, inter alia:

         88.     Superiority: A class action is superior to the other available methods for the fair

  and efficient adjudication of this controversy because:

               a. The joinder of thousands of individual Class Members is impracticable,
                  cumbersome, unduly burdensome, and a waste of judicial and/or
                  litigation resources;
               b. The individual claims of the Class Members may be relatively modest
                  compared with the expense of litigating the claim, thereby making it
                  impracticable, unduly burdensome, and expensive-if not totally impossible-to
                  justify individual actions;
               c. When Defendant’s liability has been adjudicated, all Class Members’ claims
                  can be determined by the Class and administered efficiently in a manner far less
                  burdensome and expensive than if it were attempted through filing, discovery,
                  and trial of all individual cases;
               d. This class action will promote orderly, efficient, expeditious, and
                  appropriate adjudication and administration of Class claims;
               e. Plaintiffs know of no difficulty to be encountered in the management of
                  this action that would preclude its maintenance as a class action;
               f. This class action will assure uniformity of decisions among Class Members;
               g. The Class is readily definable and prosecution of this action as a class action
                  will eliminate the possibility of repetitious litigation;




                                                  18
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 19 of 26 PageID #: 373




                  h. Class Members’ interests in individually controlling the prosecution of
                     separate actions are outweighed by their interest in efficient resolution by
                     single class action; and
                  i. It would be desirable to concentrate in this single venue the litigation of all
                     plaintiffs who were induced by Defendant’s deceptive and discriminatory
                     consumer practices.

         89.        Accordingly, this Class is properly brought and should be maintained as a class

  action under FRCP 23 because questions of law or fact common to Class Members predominate

  over any questions affecting only individual members, and because a class action is superior to

  other available methods for fairly and efficiently adjudicating this controversy.

         90.        Plaintiffs and the Class can maintain this action as a class action under FRCP

  23(b)(1), (2), and (3)

                                     FIRST CAUSE OF ACTION
                                      BREACH OF CONTRACT
                              (On Behalf of Plaintiffs and All Class Members)
         91.        Plaintiffs incorporates by reference all preceding allegations as though fully set

  forth herein.

         92.        Plaintiffs brings this count on behalf of themselves and other members of the Class.

         93.        Plaintiffs and the other members of the Class entered into contracts with Defendant

  which provided that Plaintiffs and other members of the Class would pay tuition and fees for or on

  behalf of students and, in exchange, Defendant would enroll such students and admit them to

  campus; granting them the full rights and privileges of student status, including but not limited to

  access to campus facilities, access to campus activities, and live, in-person instruction in a physical

  classroom.

         94.        The contract between Plaintiffs and the University was formed and detailed in

  documents over the course of the application process, the admission process, the enrollment, the

  registration process, and the payment processes, including in application materials, acceptance


                                                      19
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 20 of 26 PageID #: 374




  letters, enrollment acknowledgment materials, course catalogs, websites, student handbooks,

  marketing materials, and other documents reflecting the nature of the relationship and the

  expectations of the students at St. John’s.

            95.     The rights and privileges of students at University are set forth by Defendant

  through its website, academic catalogs, student handbooks, marketing materials and other

  circulars, bulletins, and publications.

            96.     These rights and privileges form the basis of the bargain on which prospective

  students agree to accept Defendant’s offer of enrollment in exchange for the payment of tuition

  and fees.

            97.     One such right is the ability to be physically present on campus, and fully enjoy the

  facilities, services, and opportunities provided thereon, including the campus’ location and

  surrounding opportunities on the school’s seven campuses, including three in New York.43

            98.     Defendant does not deny that the physical locations of its campus is the main

  benefit of enrollment that attracts many students to the University. See, e.g., ¶ 22.

            99.     Defendant offered to provide, Plaintiffs and members of the Class expected to

  receive, instruction, services, experiences, and access to facilities on the physical campus is further

  evidenced by the parties’ prior course of conduct and reasonable expectations.

            100.    The services, experiences, opportunities and classes for which students expected to

  receive in-person instruction began the semester by offering in-person and on-campus educational

  services.




  43
       St. John’s University Homepage: See What Awaits, https://www.stjohns.edu.

                                                     20
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 21 of 26 PageID #: 375




         101.     Each day for the weeks and months leading up to March 9, 2020, students attended

  physical classrooms, accessed facilities, and utilized services in accordance with the contract and

  Defendant provided such in-person and on-campus educational services and access to facilities.

         102.     Likewise, upon information and belief, most students were provided with syllabi

  and other documents that referenced class meeting schedules, locations, and physical attendance

  requirements.

         103.     Accordingly, it is clear that Defendant offered to provide live, in-person and on-

  campus educational services, including experiences, services and facilities, and members of the

  Class accepted that offer by paying tuition and fees and attending classes and utilizing the services

  and facilities, during the beginning of the Spring 2020 semester.

         104.     Based on this mutual assent, Plaintiffs and other members of the Class fulfilled their

  end of the bargain when they paid tuition and fees for the affected semester, either by paying out

  of pocket or by using student loan financing, or otherwise.

         105.     However, the University breached the contract with Plaintiffs and the Class by

  moving all classes for the Spring 2020 semester and other semesters to online distance learning

  platforms, and restricting the on-campus experience without reducing or refunding tuition and fees

  accordingly.

         106.     It is clear from the facts and circumstances that Defendant offered two separate and

  distinct products, one being live, in-person, on-campus education, with its ancillary and related

  services and the other being online distance education.

         107.     Plaintiff and members of the Class accepted Defendant’s offer for live, in-person,

  on-campus education and services and paid valuable consideration in exchange.




                                                   21
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 22 of 26 PageID #: 376




            108.   However, after accepting such consideration from Plaintiffs and the Class,

  Defendant provided an entirely different product, which deprived Plaintiffs and the Class of the

  benefit of the bargain for which they had already paid.

            109.   Defendant retained tuition and fee monies paid by Plaintiffs and other members of

  the Class, without providing them the full benefit of their bargain.

            110.   Plaintiffs and other members of the Class have suffered damage as a direct and

  proximate result of Defendant’s breach amounting to the difference in the fair market value of the

  services and access for which they contracted and the services and access which they actually

  received.

            111.   As a direct and proximate result of Defendant’s breach, Plaintiffs and the Class are

  legally and equitably entitled to damages, to be decided by the trier of fact in this action, to include

  disgorgement of the difference between the fair market value of the online learning and services

  provided versus the fair market value of the live, in-person instruction and services on a physical

  campus for which they contracted.

                                  SECOND CAUSE OF ACTION
                                           CONVERSION
                           (On Behalf of Plaintiffs and All Class Members)

            112.   Plaintiffs repeat and re-allege the factual allegations above, as if fully set forth

  herein.

            113.   Plaintiffs bring this claim themselves and on behalf of the members of the Class.

            114.   Plaintiffs and the Class have made financial arrangements that required them to

  make payments before Defendant provided services.




                                                    22
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 23 of 26 PageID #: 377




          115.     Defendant accepted Plaintiffs’ monies with the express understanding that the

  Defendant would provide in-person and on-campus educational experiences, opportunities, and

  services.

          116.     Defendant was unable to perform such services or provide such experiences and

  opportunities.

          117.     Defendant has converted Plaintiffs’ and the Class’ property – namely their tuition

  and fees - into their own property44 without just compensation.

          118.     Defendant has converted Plaintiffs’ tuition and fees into its own monies without

  providing the in-person and on-campus services that Plaintiff and the Class gave their money for.

          119.     Defendant’s failure to return the tuition and fees paid by its students is a separate

  and distinct harm from its failure to provide the promised and agreed-upon in-person learning and

  on-campus services.

          120.     It is inequitable for Defendant to convert such funds into its own profits despite the

  failure to provide such services, experiences, and opportunities.

                                   THIRD CAUSE OF ACTION
                           COMMON LAW UNJUST ENRICHMENT
                 (On Behalf of Plaintiffs and All Class Members in the Alternative)



  44
     Indeed, colleges and universities must be able to separately account for student payments, as well as
  financial aid received on an individual student’s behalf, as these institutions are frequently required to
  issue refunds to the government and the student for instances where the student enrolls, but does not
  complete classes for which the institution has received financial aid payments from the federal
  government. The Higher Education Act (“HEA”), Title IV, governs federally funded student financial aid
  programs for college and post-secondary vocational training. See 20 U.S.C. §§ 1070–1099 (1990 & 1992
  Supp.). The HEA requires that when a student withdraws partway through the enrollment period, the
  institution must refund a certain portion of the charges to account for its reduced educational obligations
  toward the student. Career Coll. Ass'n v. Riley, 74 F.3d 1265, 1269 (D.C. Cir. 1996). Thus, it is beyond
  dispute that any college or university receiving any tuition payments through government-provided
  financial aid must be able to account for what was paid for each individual student. This means that each
  student’s tuition funds must be capable of being separately identified and sequestered, and a claim for
  conversion of those funds can be properly sustained. Moreover, discovery will flesh out more
  information about the particular accounting practices employed by Defendant.

                                                      23
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 24 of 26 PageID #: 378




            121.   Plaintiffs repeat and re-allege the factual allegations above, as if fully set forth

  herein.

            122.   In the alternative, Plaintiffs brings this claim for unjust enrichment themselves and

  on behalf of the members of the Class.

            123.   By paying STJ tuition and the Mandatory Fees for the Spring 2020 semester, the

  University agreed to, among other things, provide an in-person and on-campus live education as

  well as the services and facilities to which the Mandatory Fees that were paid pertained to

  throughout the semester.

            124.   Defendant has retained the benefits of the amount of tuition and fees that Plaintiffs

  and Class members have provided – without providing the benefits that Plaintiffs and Class

  members expected and were owed.

            125.   For example, Defendant failed to provide Plaintiffs and Class Members access to

  any on-campus facility after in or around March 8, 2020. Yet Defendant assessed Plaintiffs with

  tuition and Mandatory Fees that covered the cost of upkeep and maintenance of such facilities,

  services, costs, and expenses.

            126.   Plaintiffs were not able to access such facilities or services remotely.

            127.   Plaintiffs paid tuition and Mandatory Fees with the expressed understanding that

  such costs included the in-person classes, services, opportunities, and experiences that STJ has

  previously marketed, promoted, or made available prior to Covid-19.

            128.   The costs incurred for having an online only program is significantly lower than

  the overhead needed to provide classes and services on campus.

            129.   Defendant has been unjustly enriched by Plaintiffs’ payment of tuition and

  Mandatory Fees.



                                                     24
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 25 of 26 PageID #: 379




         130.    Despite not being able to provide such services, STJ failed to provide

  reimbursements for tuition and fees despite the diminished value of the education and other

  experiences that it provided, and the reduced benefits associated with the fees.

                                     DEMANDS FOR RELIEF

         131.    Plaintiffs demand a trial by jury on all issues.



         WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray for judgment as

   follows:

         (a)     Declaring this action to be a proper class action and certifying

                 Plaintiffs as the representatives of the Class under FRCP 23;

         (b)     Awarding monetary damages, including damages;

         (c)     Awarding punitive and treble damages;

         (d)     Awarding Plaintiffs and Class Members their costs and expenses incurred in

                 this action, including a reasonable allowance of attorney’s fees for Plaintiffs’

                 attorneys and experts, and reimbursement of Plaintiffs’ expenses; and

         (e)     Granting such other and further relief as the Court may deem just and proper.

   Dated:        April 21, 2021
                 Carle Place, NY
                                                        LEEDS BROWN LAW, P.C.

                                                        ____________________________
                                                        Brett R. Cohen, Esq.
                                                        Jeffrey K. Brown, Esq.
                                                        Michael A. Tompkins, Esq.
                                                        One Old Country Road, Suite 347
                                                        Carle Place, NY 11514
                                                        Tel: (516) 873-9550
                                                        jbrown@leedsbrownlaw.com
                                                        mtompkins@leedsbrownlaw.com
                                                        bcohen@leedsbrownlaw.com


                                                   25
Case 1:20-cv-02114-LDH-CLP Document 37 Filed 04/21/21 Page 26 of 26 PageID #: 380




                                            THE SULTZER LAW GROUP, P.C.
                                            Jason P. Sultzer, Esq.
                                            Benjamin Zakarian, Esq.
                                            85 Civic Center Plaza, Suite 104
                                            Poughkeepsie, New York 12601
                                            Tel: (854) 705-9460
                                            sultzerj@thesultzerlawgroup.com
                                            francisj@thesultzerlawgroup.com

                                            MOREA SCHWARTZ BRADHAM
                                            FRIEDMAN & BROWN LLP
                                            Peter B. Katzman
                                            444 Madison Avenue, 4th Floor
                                            New York, NY 10022
                                            Tel: (212) 695-8050
                                            Email: pkatzman@msbllp.com

                                            ANASTOPOULO LAW FIRM, LLC
                                            Roy T. Willey, IV *
                                            Eric M. Poulin *
                                            32 Ann Street
                                            Charleston, SC 29403
                                            Tel: (843) 614-8888
                                            Email: roy@akimlawfirm.com
                                            eric@akimlawfirm.com

                                            TOPTANI LAW PLLC
                                            Edward Toptani
                                            375 Pearl Street, Suite 14106
                                            New York, NY 10038
                                            Tel: (212) 699-8930
                                            Email: edward@toptanilaw.com


                                            *Pro hac vice motion forthcoming


                                            Counsel for Plaintiffs and the Putative Class




                                       26
